Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 28, 2018

                                        No. 04-18-00404-CR

                                     Maxwell Lynn JORDAN,
                                           Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CR1752
                           Honorable Joey Contreras, Judge Presiding


                                           ORDER
        Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed appellant of his right to file his own brief and provided appellant with a
form motion for requesting the appellate record. See Kelly v. State, 436 S.W.3d 313, 319–20
(Tex. Crim. App. 2014); Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no
pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). The
State has filed a letter waiving its right to file an appellee’s brief unless the appellant files a pro
se brief.

         If the appellant desires to request the appellate record, he must file the motion requesting
the record within ten days from the date of this order. If the appellant desires to file a pro se
brief, he must do so within thirty days from the date of this order. See Bruns, 924 S.W.2d at 177
n.1. If appellant files a pro se brief, the State may file a responsive brief no later than thirty days
after the date appellant’s pro se brief is filed in this court. It is further ORDERED that the motion
to withdraw, filed by appellant’s counsel, is HELD IN ABEYANCE pending further order of the
court.



                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of September, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court